DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
This office action is in response to the filing of 09/27/2021. Claims 29-48 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 12/14/2021 and 09/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-35, 37, 39-40, 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-17 of U.S. Patent No. 11117726.
	The claim language of claims 29 and 45 are broader in scope than that of claims 1 and 14 of patent 11117726, because claims 1 and 14 recite recloseable zippers which is not a part of the claim language of claims 29 and 45, however, claims 1 and 14 recite every element of the method of forming a gusseted pouch of claims 29 and 45.
	Claims 30-34, 37, 39-40, 42-44 and 46-48 of the instant application is anticipated by claims 2-6, 7, 8-9, 10-12 and 15-17 of US Patent 11117726 and therefore not patentably distinct.
	Claim 35 of the instant application is not explicitly recited in the claims of US Patent 11117726, however, such feature is not patentably distinguishable as it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a hanging aperture to allow for more versatile storage of the pouch. 
Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11117726 in view of Gum (US PGPUB 2015/0158635)
	Claim 36 of the instant application is not explicitly recited in the claims of US Patent 11117726, however, such features is not patentably distinguishable.
	Attention can be brought to Gum which teaches a pouring mechanism (8’; Figure 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a pouring mechanism as taught by Gum into the claimed invention of USP 11117726 to enhance the dispensing ability of the pouch. 
Claim 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11117726 in view of Overmueller (EP 2332853).	
Claim 38 of the instant application is not explicitly recited in the claims of US Patent 11117726, however, such features are not patentably distinguishable.
Attention can be brought to Overmueller (Fig. 1, the container with three compartments).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a container with three compartments as taught by Overmueller into the claimed invention of USP 11117726 to allow the contents of the bag to be separated and organized within the container.
Claim 41 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11117726 in view of Piraneo (US Pub 20110019942).	
Claim 41 of the instant application is not explicitly recited in the claims of US Patent 11117726, however, such features are not patentably distinguishable.
Attention can be brought to Piraneo (paragraph [0046], windows may be included with the finished bag)
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the a finished bag with a window so to allow an individual to readily determine the contents of the bag.

Examiner Note / Allowable Subject Matter
Examiner notes that if the Applicant files the appropriate Terminal Disclaimer, the claimed methods of Claims 29 and 45 would be viewed as allowable.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 29 and 45, none of the prior art references disclose or render obvious Applicant’s method of folding a sheet of film into a u-shaped configuration having a two sides and bottom gusset, wherein a gusset material is inserted into and is cut and sealed to from the ends of the u-shaped configuration, so to create a bag with an opening opposite the bottom gusset, an additional piece of gusset material is inserted and sealed into the middle of the middle of the bag to create a partitioned bag which are able to stand upright on the bottom gusset, wherein the partition has a line of weakness through the middle of the partition, so that the partitioned bag may be split into two separate bags which are individually able to stand upright on their bottom gusset.
In contrast, Gum (US Pub 20150158635) teaches an upright standing multi-compartment bag which has a line of weakness to separate the bags, however, Gum teaches the U-shaped configuration to form the bag is constructed with multiple sheets of film, the bottom gusset is a separate sheet of which does not form the side of the bag; 
Feingold (USP 3599388) teaches a U-shaped configuration bag with a sheet of film folded to form two sides and a bottom gusset and a line of weakness to separate individual bags from a header section of the film, however, Feingold teaches that the front and back side sheets are sealed together at distinct intervals to form an enclosed bag which lacks side gussets and an interior gusset to partition the bag into two compartment with a line of weakness to separate the bags from one another;
 EP 2332853 teaches an insertion of gusset material to form interior gussets but fails to teach the cutting the end gussets to form the exterior of the pouch; and
Patel (US Pub 20160229146) teaches the side gussets being severed to form the opposing ends of a bag, but the but folded plastic film is severed at the bottom to allow an additional gusset material to be used to form the bottom of the package.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/10/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/19/2022